Citation Nr: 0729923	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in October 
2004.  This matter was originally on appeal from an October 
2002 RO decision.  

The Board notes that the veteran raised a claim for diabetes 
in the Appellant's Post-Remand Brief dated in August 2007.  
This matter has not been developed for appellate review and 
is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran had military service in the Republic of 
Vietnam during the Vietnam era and Agent Orange exposure is 
presumed.  

3.	Peripheral neuropathy was not incurred in service, did not 
manifest until many years after service, and is not related 
to service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service; nor may it be presumed to be due to herbicide 
exposure therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2002, prior to the initial decision on the claim in 
October 2002. Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  To the extent the 2002 letter 
was deficient in any respect, further notice was provided in 
November 2002 and March 2005, followed by several 
readjudications of the claim, most recently in a 2006 
supplemental statement of the case.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, the RO provided notice to the veteran regarding 
how VA determined a disability rating and an effective date 
in the June 2006 supplemental statement of the case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While the timing of 
this notice was after the initial adjudication, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  The Board finds that no 
further notice is needed in this case because the Board is 
denying the claim for service connection.  As such, no 
disability rating or effective date will be assigned as a 
result of this decision.  Therefore, VA is not required to 
provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the 
veteran was afforded VA examinations in July 2002 and 
February 2003.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with its October 
2004 Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 
Accordingly, the Board will proceed with appellate review.

The veteran claims that he is entitled to service connection 
for peripheral neuropathy which he contends resulted from 
exposure to Agent Orange during his service in Vietnam. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as an organic disease of the 
nervous system, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam, during the Vietnam era, will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The 
diseases associated with herbicide exposure include: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  
The Board notes that chronic peripheral neuropathy is 
different than acute and sub-acute peripheral neuropathy, and 
is not included in the list of presumptive diseases.  
Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for chronic persistent peripheral neuropathy.  
See 62 Fed. Reg. 32395, 32402 (June 12, 2007).  

A veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may 
be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

Furthermore, even if a veteran does not have a disease 
associated with herbicide exposure, he is presumed to have 
been exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 U.S.C.A. § 1116(f).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

The veteran's service personnel records indicate that he was 
awarded the National Defense Service Medal, Republic of 
Vietnam Campaign Medal with 60 Device, the Vietnam Service 
Medal, the Bronze Star Medal and one O/S Bar.  The personnel 
records also indicate that the veteran served in Vietnam in 
May 1968 to March 1969 and participated in an unnamed 
campaign.  In light of such evidence, the Board finds that 
the veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

The veteran's service medical records, including the 
enlistment and separation examinations, are negative for 
complaints of or findings of peripheral neuropathy, or 
related symptoms.  Specifically, the nervous system was 
clinically evaluated as normal in service.  The first 
diagnosis of neuropathy was in September 2000.  Consequently, 
the Board finds that the veteran did not develop acute or 
subacute peripheral neuropathy shortly after his last 
possible exposure to Agent Orange in March 1969.  There is no 
evidence of transient peripheral neuropathy within weeks or 
months of exposure to Agent Orange in service.  Further, 
given that there is current evidence of peripheral 
neuropathy, it is clear that it did not resolve within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e) Note 2.  
Accordingly, service connection for acute or subacute 
peripheral neuropathy is not warranted on a presumptive 
basis.

The Board also finds that the veteran's peripheral neuropathy 
is not chronic.  There was no diagnosis of a chronic 
condition in the service medical records.  There was also no 
continuity of symptoms after service in private or VA medical 
records.  Additionally, the first diagnosis of neuropathy was 
approximately 30 years after service.  Therefore, the 
veteran's peripheral neuropathy did not manifest within one 
year separation from service.  Accordingly, service 
connection for peripheral neuropathy is not warranted on a 
presumptive basis.

While the veteran is not entitled to a regulatory presumption 
of service connection, the Board will also review his claim 
to determine if service connection can be established for his 
peripheral neuropathy on a direct basis.  See Stefl and 
Combee, supra.

A March 1998 VA General Medical Examination was silent for 
peripheral neuropathy.  

In September 2000, Dr. Lakhani, a private physician, 
diagnosed the veteran with neuropathy.  The physician 
believed that the neuropathy was secondary to his Agent 
Orange exposure, but was not sure.  

In October 2000, Dr. Swanson, a private physician, indicated 
that the veteran had suspected peripheral neuropathy which 
was stable for 30 years.  The physician indicated that he 
would suspect some mild peripheral neuropathic change but 
with the history of reasonable stability with very slow 
worsening of dysesthesias, the physician would tend to doubt 
an underlying systemic diagnosis that led to a gradual 
progressing peripheral neuropathy.  The physician opined that 
there may have been some history of toxic exposure in the 
past with relatively stable neurologic symptoms.  

In December 2000, Dr. Swanson diagnosed the veteran with 
relatively static mild peripheral neuropathy with some 
possibility of previous toxic exposures contributing to his 
current symptoms. 

In January 2002, Dr. Swanson indicated that the veteran's 
peripheral neuropathy was somewhat progressive since December 
2000.  The physician indicated that a clear underlying 
etiology could not be determined.  

In May 2002, Dr. Swanson indicated that the veteran had 
peripheral neuropathy with significant dysesthesias.  

In a July 2002 VA Compensation and Pension Examination, the 
veteran reported episodes of numbing, tingling and burning of 
his lower extremities since Vietnam.  The veteran stated that 
over the prior 3 years, his condition had worsened.  The 
veteran was diagnosed with peripheral neuropathy with 
significant dysesthesias.  

Private medical records dated in January 2003 from Dr. 
Swanson indicate that the veteran had peripheral neuropathy 
that was at least as likely as not secondary to Agent Orange 
exposure occurring in Vietnam because of the absence of any 
other clear ensighting [sic] causes.  

In a medication evaluation dated in January 2003, Dr. Laccheo 
indicated that the veteran's peripheral neuropathy was 
somewhat progressive.  The physician opined that peripheral 
neuropathies, when not diabetic, noting that the veteran was 
not diabetic, most frequently are due to exposure to a toxin.  
Dr. Laccheo referenced Dr. Swanson's finding that the veteran 
was exposed to Agent Orange and that the veteran had no other 
known toxic exposures.  Dr. Laccheo concluded that the 
veteran's peripheral neuropathy was either caused by Agent 
Orange or at least as likely as not caused by Agent Orange. 

Also in January 2003, the veteran submitted various letters 
from friends and family indicating their observations of the 
veteran and his difficulties with peripheral neuropathy 
including weakness of the legs, decreased grip strength, 
decreased ability to walk and dance, falling episodes and 
decreased energy and stamina.  

In a VA Compensation and Pension Examination dated in 
February 2003, the examiner reviewed the veteran's claims 
file, service medical records, and VA medical records.  The 
examiner found that the etiology of the veteran's peripheral 
neuropathy was unknown.  The examiner found that there was no 
documentation that the peripheral neuropathy began in or 
incurred in service or within one year of discharge.  The 
examiner reviewed current literature regarding Agent Orange 
and concluded that there continued to be inadequate or 
insufficient evidence of an association between exposure to 
dioxins or herbicides in chronic persistent peripheral 
neuropathy.  In the most recent scientific literature the 
examiner stated that there was no evidence that new cases of 
acute or subacute transient peripheral neuropathy that 
developed long after service in Vietnam were associated with 
herbicide exposure.  The examiner found that the current 
recognized service connected condition related to peripheral 
neuropathy was that of acute and subacute transient 
peripheral neuropathy which appeared within one year of 
exposure and resolved within two years of date of onset.  The 
examiner found that in the veteran's case, his peripheral 
neuropathy did not appear within one year of exposure and did 
not resolve within two years of onset.  The examiner 
concluded that it would only be speculation as to whether the 
peripheral neuropathy was related to Agent Orange exposure.  

In a March 2003 psychological assessment, the veteran was 
diagnosed with peripheral neuropathy 3 years prior.  The VA 
treatment records in March 2003 indicate that the veteran's 
peripheral neuropathy was stable on medication.  

In VA medical records dated June 2003 Dr. Bradshaw, a VA 
psychiatrist, stated that the veteran had peripheral 
neuropathy probably due to Agent Orange.  In April 2004, the 
same psychiatrist stated that the veteran had peripheral 
neuropathy most likely due to Agent Orange.  In March 2006 
the psychiatrist opined that the veteran's peripheral 
neuropathy is probably related to his diabetes which may be 
due to Agent Orange.  

VA treatment records dated in March 2003 through May 2006 
indicate that the veteran received treatment for peripheral 
neuropathy and plantar fasciitis.  

The medical evidence of record clearly establishes that the 
veteran has a current diagnosis of peripheral neuropathy.  
The Board observes, however, that the most probative medical 
evidence of record discounts a link between the veteran's 
current peripheral neuropathy and service, including 
herbicide exposure.  

The Board finds that the September 2000 opinion by Dr. 
Lakhani; the October 2000, December 2000, January 2002 
opinions by Dr. Swanson; and the June 2003 VA psychiatrist 
opinion are based on speculation and weigh against the 
veteran's claim.  Each of the referenced opinions are couched 
in terms of "possible," "may," "some possibility," or 
otherwise indicated that the examiner was unsure of Agent 
Orange exposure.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the veteran's 
treating and examining physicians could not confirm the 
etiology of the veteran's disability without resorting to 
speculation, therefore, none of the medical opinions have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

Additionally, the Board attaches more weight to the February 
2003 VA medical examiner's opinion than to the January 2003 
opinion of Dr. Swanson or the opinion of Dr. Laccheo (which 
is based on Dr. Swanson's opinion).  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board has considered the January 2003 private physicians' 
opinions that the peripheral neuropathy was at least as 
likely as not secondary to Agent Orange exposure in Vietnam.  
Dr. Swanson did not give a reason for his opinion or explain 
the basis of his opinion, other than that there were no other 
causes of the veteran's peripheral neuropathy.  Dr. Laccheo, 
likewise, did not explain the basis of the opinion, but 
simply adopted the findings of Dr. Swanson.  There is no 
indication that either doctor reviewed the veteran's medical 
history or claims file.  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The February 2003 VA examiner, in contrast, explained the 
basis of his opinion and reviewed the veteran's history and 
claims file.  Furthermore, the examiner clearly relied on 
scientific literature and explained the basis of his opinion.  
Therefore, the Board attaches greater probative value to the 
opinion provided by the VA physician that to conclude that 
the veteran's peripheral neuropathy was related to exposure 
to Agent Orange would be speculation.  As such, the Board 
concludes that the most probative medical evidence discounts 
a link between the veteran's peripheral neuropathy and 
service.

Finally, the Board has considered the contentions of the 
veteran that his disability is related to service as well as 
the statements of his friends and family regarding his 
symptoms of peripheral neuropathy.  The veteran, however, has 
not demonstrated that he has any medical expertise to make 
such an opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board notes that while the veteran 
and his friends and family are competent to report symptoms 
and observations, they do not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disability.  Id. 

Given the evidence as outlined above, the Board finds that 
the veteran was not diagnosed with peripheral neuropathy 
until approximately thirty years after his discharge from 
service.  Additionally, the most probative evidence of record 
fails to demonstrate that the peripheral neuropathy is 
related to in-service exposure to Agent Orange or is 
otherwise related to service.  In the present case, the Board 
is not free to substitute its own judgment for that of a 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Like the veteran, the Board is not competent to 
make its own determinations regarding the correct diagnosis 
and etiology.  Rather, it must rely on the competent medical 
evidence of record.  Thus, although the veteran served 
honorably in Vietnam, the evidence in this matter does not 
support a finding that the veteran's peripheral neuropathy 
began during service, was related to service or to Agent 
Orange exposure.  

Therefore, in light of the lack of a in-service diagnosis or 
symptoms, the length of time following service prior to a 
diagnosis of peripheral neuropathy, and the absence of a non-
speculative medical opinion linking the peripheral neuropathy 
to service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for peripheral neuropathy.  Consequently, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy, including as 
due to Agent Orange exposure, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


